Citation Nr: 1217198	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service- connected diabetes mellitus, type II, with hyperlipidemia and bilateral iliac stenosis, status- post stenting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently diagnosed with hypertension, which he asserts is related to his service-connected diabetes mellitus with hyperlipidemia and bilateral iliac stenosis, status-post stenting.  The Board has reviewed the record and finds that further development is necessary.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In April 2008, the Veteran underwent a VA examination to determine the etiology of his hypertension.  After examining the Veteran, the VA examiner opined that the Veteran's hypertension is not caused by or a result of diabetes.  The examiner indicated that hypertensive disease is not recognized as caused by diabetes type II unless there is a significant renal impairment with an "EF GR or less than 25," which the examiner explained does not pertain to the Veteran.

The Veteran's representative, in March 2010 written argument, asserted that the opinion provided by the April 2008 VA examiner is inadequate for rating purposes.  In this regard, the representative noted that the VA examiner did address whether the Veteran's hypertension is related to his other conditions (hyperlipidemia and bilateral iliac stenosis) associated with his service-connected diabetes mellitus, type II.  Additionally, the Board observes that the April 2008 VA opinion did not address whether the Veteran's diabetes may have aggravated his hypertension, a question that must be addressed per Allen, supra.   As such, the Board finds that an addendum medical opinion is needed.  Lastly, the Board observes that the Veteran has not been provided VCAA notice as it pertains to service connection on a secondary basis.  Updated notice should therefore be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that compliant VCAA notice is provided to the Veteran as it pertains to his service connection claim for hypertension on a secondary basis.

2.  The Veteran's claims folder should be returned to the examiner who conducted the April 2008 VA hypertension examination for an addendum medical opinion.  If the April 2008 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After a complete review of the claims file, the examiner is asked to opine: 

a).  whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's hypertension was caused by, OR alternatively, 

b).  aggravated by the Veteran's diabetes mellitus, hyperlipidemia, and/or bilateral iliac stenosis, status-post stenting.  The examiner should also comment on any effect that medication taken for a service-connected disability has on the Veteran's hypertension.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.

Any opinion should be reconciled with all evidence of record, to include the April 2008 VA examination report.  A complete rationale for any opinions offered must be provided.  

3.  Thereafter, readjudicate the service connection claim for hypertension.  In particular, review the newly submitted evidence to include a prescription note dated in September 2009 from Dr. K., M.D., which was apparently associated with the claims file following issuance of the February 2010 Supplemental Statement of the Case. If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

Thereafter, return the case to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


